Exhibit 10.1 EXECUTION VERSION AMENDED AND RESTATED CREDIT AGREEMENT Dated as of March 17, 2014 among KIMCO REALTY CORPORATION, The Subsidiary Borrowers from time to time party hereto, The Several Lenders from time to time party hereto, JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION, ROYAL BANK OF CANADA, as Issuing Lenders, JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., RBC CAPITAL MARKETS, LLC1 CITIBANK, N.A., THE BANK OF NOVA SCOTIA DEUTSCHE BANK SECURITIES INC., as Syndication Agents, PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK, UBSSECURITIES LLC, UNION BANK, N.A., as Documentation Agents, BARCLAYS BANK PLC, BRANCH BANKING AND TRUST COMPANY, COMPASS BANK, MIZUHO BANK, LTD., MORGAN STANLEY SENIOR FUNDING, INC., U.S. BANK NATIONAL ASSOCIATION, as Managing Agents, JPMORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC and RBC CAPITAL MARKETS, LLC as Joint Bookrunners JPMORGAN SECURITIES LLC, WELLS FARGO SECURITIES, LLC, RBC CAPITAL MARKETS, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC., PNC BANK, NATIONAL ASSOCIATION, REGIONS CAPITAL MARKETS, THE BANK OF NOVA SCOTIA, UBS SECURITIES LLC and UNION BANK, N.A., as Joint Lead Arrangers 1 RBC Capital Markets is a marketing name for the investment banking activities of Royal Bank of Canada and its affiliates. TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS 2 SECTION 1.1 Defined Terms 2 SECTION 1.2 Other Definitional Provisions; Interpretation 30 SECTION 1.3 Accounting Terms; GAAP 31 SECTION 1.4 Exchange Rates 31 ARTICLE II THE LOANS 31 SECTION 2.1 Competitive Bid Procedure 31 SECTION 2.2 Loans; Etc 33 SECTION 2.3 Prepayments 36 SECTION 2.4 Conversion and Continuation Options 37 SECTION 2.5 Fees 37 SECTION 2.6 Interest Rates and Payment Dates. 38 SECTION 2.7 Computation of Interest and Fees 38 SECTION 2.8 Market Disruption and Alternate Rate of Interest 39 SECTION 2.9 Pro Rata Treatment and Payments 40 SECTION 2.10 Illegality 41 SECTION 2.11 Requirements of Law 41 SECTION 2.12 Taxes 43 SECTION 2.13 Indemnity 46 SECTION 2.14 Change of Lending Office 46 SECTION 2.15 Replacement of Lenders under Certain Circumstances 47 SECTION 2.16 Additional Reserve Costs 47 SECTION 2.17 Defaulting Lenders 47 ARTICLE III LETTERS OF CREDIT 49 SECTION 3.1 L/C Commitment 49 SECTION 3.2 Procedure for Issuance of Letters of Credit 50 SECTION 3.3 Fees and Other Charges 51 SECTION 3.4 L/C Participations 51 SECTION 3.5 Reimbursement Obligation of the Borrowers 52 SECTION 3.6 Obligations Absolute 52 SECTION 3.7 Letter of Credit Payments 53 SECTION 3.8 Applications 54 i SECTION 3.9 Replacement of the Issuing Lender; Alternate Issuing Lender 54 SECTION 3.10 Existing Letters of Credit 54 ARTICLE IV REPRESENTATIONS AND WARRANTIES 54 SECTION 4.1 Financial Condition 55 SECTION 4.2 No Change 55 SECTION 4.3 Corporate Existence; Compliance with Law 55 SECTION 4.4 Corporate Power; Authorization; Enforceable Obligations 56 SECTION 4.5 No Legal Bar 56 SECTION 4.6 No Material Litigation 56 SECTION 4.7 No Default 56 SECTION 4.8 Ownership of Property 57 SECTION 4.9 Intellectual Property 57 SECTION 4.10 No Burdensome Restrictions; Disclosure 57 SECTION 4.11 Taxes 57 SECTION 4.12 Federal Regulations 57 SECTION 4.13 ERISA 58 SECTION 4.14 Investment Company Act; Other Regulations 58 SECTION 4.15 Anti-Corruption Laws and Sanctions 58 SECTION 4.16 Purpose 58 SECTION 4.17 Environmental Matters 58 SECTION 4.18 Insurance 59 SECTION 4.19 Condition of Properties 59 SECTION 4.20 Benefit of Loans 60 SECTION 4.21 REIT Status 60 SECTION 4.22 Solvency 60 ARTICLE V CONDITIONS 60 SECTION 5.1 Conditions to Effectiveness / Effective Date 60 SECTION 5.2 Conditions to Each Extension of Credit 62 ARTICLE VI AFFIRMATIVE COVENANTS 63 SECTION 6.1 Financial Statements 63 SECTION 6.2 Certificates; Other Information 64 SECTION 6.3 Payment of Obligations 64 SECTION 6.4 Maintenance of Existence, etc 64 SECTION 6.5 Maintenance of Property; Insurance 65 SECTION 6.6 Inspection of Property; Books and Records; Discussions 65 ii SECTION 6.7 Notices 65 SECTION 6.8 Environmental Laws 66 SECTION 6.9 Baseline Conditions 66 ARTICLE VII NEGATIVE COVENANTS 67 SECTION 7.1 Financial Covenants 67 SECTION 7.2 Limitation on Certain Fundamental Changes 68 SECTION 7.3 [Reserved] 69 SECTION 7.4 [Reserved] 69 SECTION 7.5 Limitation on Transactions with Affiliates 69 SECTION 7.6 Limitation on Changes in Fiscal Year 69 SECTION 7.7 Limitation on Lines of Business; Issuance of Commercial Paper; Creation of Subsidiaries; Negative Pledges; Swap Agreements 69 ARTICLE VIII EVENTS OF DEFAULT 70 ARTICLE IX THE AGENTS 73 SECTION 9.1 The Agents 73 SECTION 9.2 Indemnification 75 SECTION 9.3 The Syndication Agents, Documentation Agents, Managing Agents, Joint Lead Arrangers, and Bookrunners 76 ARTICLE X MISCELLANEOUS 76 SECTION 10.1 Amendments and Waivers 76 SECTION 10.2 Notices 77 SECTION 10.3 No Waiver; Cumulative Remedies 79 SECTION 10.4 Survival of Representations and Warranties 79 SECTION 10.5 Payment of Expenses and Taxes 80 SECTION 10.6 Successors and Assigns 80 SECTION 10.7 Disclosure 83 SECTION 10.8 Increases of Revolving Credit Facility 83 SECTION 10.9 Extension of Maturity Date 84 SECTION 10.10 Subsidiary Borrowers and Subsidiary Guarantors 85 SECTION 10.11 Adjustments; Set-off 86 SECTION 10.12 Counterparts; Electronic Execution 87 SECTION 10.13 Severability 87 SECTION 10.14 Integration 88 SECTION 10.15 GOVERNING LAW 88 SECTION 10.16 Submission to Jurisdiction; Waivers 88 iii SECTION 10.17 Acknowledgments 88 SECTION 10.18 WAIVERS OF JURY TRIAL 89 SECTION 10.19 Confidentiality 89 SECTION 10.20 Judgment Currency 90 SECTION 10.21 USA Patriot Act. 90 SECTION 10.22 Sharing Event 90 SECTION 10.23 Amendment and Restatement; Transitional Agreements 93 ARTICLE XI GUARANTEE BY KIMCO 93 SECTION 11.1 Guarantee 93 SECTION 11.2 Guaranteed Obligations Not Waived 93 SECTION 11.3 Guarantee of Payment 94 SECTION 11.4 No Discharge or Diminishment of Guarantee 94 SECTION 11.5 Defenses Waived; Maturity of Guaranteed Obligations 95 SECTION 11.6 Agreement to Pay; Subordination 95 SECTION 11.7 Reinstatement 95 SECTION 11.8 Information 95 iv EXHIBITS: Exhibit A Form of Assignment and Assumption Exhibit B-1 Form of Revolving Credit Note Exhibit B-2 Form of Competitive Loan Note Exhibit C Form of Subsidiary Guarantee Exhibit E-1 Form of Closing Certificate of a Borrower Exhibit E-2 Form of Closing Certificate of a Subsidiary Borrower Exhibit F Form of Compliance Certificate Exhibit G Form of Adherence Agreement Exhibit H Form of U.S. Tax Certificate SCHEDULES: Schedule 1.1A Lenders and Revolving Commitments Immediately After Giving Effect to Effective Date Schedule 3.10 Existing Letters of Credit Schedule 4.1 Certain Financial Disclosure Schedule 4.19 Condemnation Proceedings Schedule 7.2 Transaction(s) Referred to in Section 7.2 Schedule 7.7 Restrictive Agreements v AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 17, 2014, among KIMCO REALTY CORPORATION, a Maryland corporation (“ Kimco ”), the Subsidiaries of Kimco from time to time parties hereto (collectively, the “ Subsidiary Borrowers ”; together with Kimco, the “ Borrowers ”), the several banks, financial institutions and other entities from time to time parties to this Agreement (collectively, the “ Lenders ”), the Issuing Lender party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, RBC CAPITAL MARKETS, LLC and THE BANK OF NOVA SCOTIA, as Syndication Agents (in such capacity, collectively, the “ Syndication Agents ”), BANK OF AMERICA, N.A., CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC., PNC BANK, NATIONAL ASSOCIATION, REGIONS BANK, UBS SECURITIES LLC, and UNION BANK, N.A., as Documentation Agents (in such capacity, collectively, the “ Documentation Agents ”), BARCLAYS BANK PLC, BRANCH BANKING AND TRUST COMPANY, COMPASS BANK, MIZUHO BANK, LTD., MORGAN STANLEY SENIOR FUNDING, INC., and U.S. BANK NATIONAL ASSOCIATION, as Managing Agents (in such capacity, collectively, the “ Managing Agents ”), and JPMORGAN CHASE BANK, N.A., a national banking association, as administrative agent for the Lenders hereunder (in such capacity, the “ Administrative Agent ”). RECITALS WHEREAS , pursuant to a Credit Agreement dated as of October 27, 2011 (as amended and in effect immediately before giving effect to the amendment and restatement contemplated hereby, the “ Existing Revolving Credit Agreement ”) by and among the Borrowers, certain of the Lenders, the Administrative Agent and the Issuing Lender, the Lenders party thereto made loans and other extensions of credit available to the Borrowers for the purposes set forth therein; WHEREAS , the Borrowers have requested to amend and restate the Existing Revolving Credit Agreement, and the Lenders, the Administrative Agent and the Issuing Lender are willing to amend and restate the Existing Revolving Credit Agreement and to continue to provide financing to the Borrowers on the terms and conditions set forth herein; and WHEREAS , the Lenders party hereto constitute “Required Lenders” under the Existing Revolving Credit Agreement and, in their capacity as such, together with each Existing Issuing Lender, consent to amend and restate the Existing Revolving Credit Agreement on the terms and conditions set forth herein; NOW, THEREFORE , the Borrowers, the Lenders, the Administrative Agent and the Issuing Lender each agree that on and as of the Effective Date (as hereinafter defined) the Existing Revolving Credit Agreement is hereby amended and restated in its entirety, and in consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS SECTION 1.1 Defined Terms. As used in this Agreement, the following terms shall have the following meanings: “
